Order entered May 23, 2013




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00378-CR

                            JEFFREY ALLEN STEELE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-00780-R

                                            ORDER
       The supplemental clerk’s record in this case is overdue. By order dated October 30,

2012, we directed the clerk to file a supplemental clerk’s record within fifteen days containing

copies of (1) the arraignment sheets, appointments of counsel, and motions to dismiss the

prosecution filed in cause numbers F11-47300-R and F11-47301-R and (2) the trial court’s

criminal court fee docket sheet in cause number F11-00780-R. To date, the supplemental clerk’s

record has not been filed, and we have not received any correspondence regarding the status of

the supplemental clerk’s record in this case.

       Accordingly, the Court ORDERS the Dallas County District Clerk to prepare and file,

within seven days of the date of this order, a supplemental clerk’s record containing the above-

mentioned documents.       The supplemental clerk’s records SHALL ALSO INCLUDE an
explanation of any abbreviations used to designate a particular fee, cost, or court appointed

attorney fee in cause number F11-00780-R.

                                                  /s/    MICHAEL J. O’NEILL
                                                         PRESIDING JUSTICE